DETAILED ACTION

Status of Claims
Amendment filed January 27, 2022 is acknowledged.   
Claims 1-24 are pending. 
Claims 1, 5, 8, 11, 12, 15, 16 have been amended.    
Claims 22-24 have been added.
Claims 1-24 are examined below.
Claims 1-24 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed January 27, 2022 have been fully considered but they are not persuasive. 
Regarding claims 1-3, 7, 11-13 under 35 U.S.C §102(a)(1):
Regarding claim 1, Applicant argues:
Sameshima above clearly teaches that reference numbers 20 & 26 are "first & second redistribution layers", respectively. One having ordinary skill in the art understands the difference between a “metal interconnect layer” and a “redistribution layer”:
…
Sameshima's RDL layers 20 & 26 together provide “an extra metal layer on a chip that makes the IO pads of an integrated circuit available in other locations of the chip, for better access to the pads where necessary”. [sic]  RDL layers 20 & 26 do not “connect two or more circuit elements within semiconductor device 100”. [sic]

In addition to the above arguments, applicant quotes the claim, the office action, Sameshima, and Wikipedia.  
In other words, applicant is attempting to argue that 20 & 26 are a redistribution layer and are not a metal interconnect layer.  However, the rejection never stated that 20 & 26 are a metal interconnect layer.  Thus, applicant’s argument is irrelevant.  
Further, Wikipedia is highly changeable by any person at any time, including the applicant or examiner, so arguments which exclusively rely thereon are of no value.  

Regarding claim 2, applicant argues:
Claim 2 further defines the semiconductor device of claim 1, wherein the semiconductor device comprises a wafer chip-scale package (WCSP).  Claim 2 further defines the invention of claim 1 and is allowable for the same reasons set forth above in support of the patentability of claim 1.

However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Regarding claim 3, applicant argues:
Claim 3 further defines the invention of Claim 1 and is allowable for the same reasons set forth above in support of the patentability of Claim 1.

In addition to the above arguments, applicant quotes the claim.  
However, claim 1 has not been shown to be allowable.  Thus applicant’s argument is not persuasive.

Next, applicant argues:
Moreover, the plugs within 24 & 26 identified by Examiner, are part of the second redistribution layer 26 and are NOT part of the first redistribution layer 20 identified by Examiner as being equivalent to the interconnect trace[.]

In addition to the above argument, applicant quotes the claim and Sameshima.
However, the examiner did not state that plugs are within 24 & 26.  There is no claim language which states that plugs must be part of any particular redistribution layer.  Thus applicant’s argument is not persuasive.

Regarding claim 7, applicant argues:
Claim 7 further defines the semiconductor device of claim 1, wherein the interconnect trace has a length that is longer than a length of the interrupting gap. Claim 7 further defines the invention of Claim 1 and is allowable for the same reasons set forth above in support of the patentability of Claim 1.

However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Regarding claim 11, applicant argues:
Sameshima above clearly teaches that reference numbers 20 & 26 are “first & second redistribution layers”, respectively.  One having ordinary skill in the art understands the difference between a “metal interconnect layer” and a “redistribution layer”:
…
Sameshima’s RDL layers 20 & 26 together provide “an extra metal layer on a chip that makes the IO pads of an integrated circuit available in other locations of the chip, for better access to the pads where necessary”. [sic] RDL layers 20 & 26 do not “connect two or more circuit elements within semiconductor device 100”. [sic]

In addition to the above arguments, applicant quotes the claim, the office action, Sameshima, and Wikipedia.  
However, this argument is identical to that of argument regarding claim 1.  Please refer to the rebuttal of claim 1 arguments above.

Next, applicant argues:
Sameshima, however, does not support Examiner’s determination as the plugs within 24 & 26 identified by Examiner, are part of the second redistribution layer 26 and are NOT part of the first redistribution 20 identified by Examiner as being equivalent to the interconnect trace[.]

However, this argument is identical to that of argument regarding claim 3.  Please refer to the rebuttal of claim 3 arguments above.

Regarding claim 12, applicant argues:
Claim 12, as amended, further defines the method of claim 11, wherein the metal interconnect layer comprises a top metal interconnect layer. Claim 12 further defines the invention of Claim 11 and is allowable for the same reasons set forth above in support of the patentability of Claim 11.

However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Regarding claim 13, applicant argues:
Claim 13 further defines the method of claim 11, wherein the semiconductor device comprises a wafer chip-scale package (WCSP). Claim 13 further defines the invention of Claim 12 and is allowable for the same reasons set forth above in support of the patentability of Claim 12.

However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Regarding claims 4 and 8 under 35 U.S.C §103:
Regarding claim 4, applicant argues:
Claim 4 further defines the semiconductor device of claim 1, further comprising at least one passivation layer on the RDL including at least one passivation aperture. Claim 4 further defines the invention of Claim 1 and is allowable for the same reasons set forth above in support of the patentability of Claim 1. Moreover, Examiner admits that the above limitation is not taught or suggested by Sameshima. Examiner instead relies upon Lin for this teaching. But even if, arguendo, Lin teaches what is suggested by Examiner, Lin fails to teach or suggest all of the deficiencies of Sameshima, the claim from which Claim 4 depends. As such, any combination of Sameshima and Lin fails to teach or suggest all of the limitations of Claim 4.

However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Regarding claim 8, applicant argues:
Claim 8 further defines the semiconductor device of claim 1, further comprising at least one passivation layer on the RDL including at least one passivation aperture and wherein the passivation layer fills the interrupting gap, and wherein the passivation layer is in direct contact with the RDL. Claim 8 further defines the invention of Claim 1 and is allowable for the same reasons set forth above in support of the patentability of Claim 1. Moreover, Examiner admits that the above limitation is not taught or suggested by Sameshima. Examiner instead relies upon Lin for this teaching. But even if, arguendo, Lin teaches what is suggested by Examiner, Lin fails to teach or suggest all of the deficiencies of Sameshima, the claim from which Claim 8 depends. As such, any combination of Sameshima and Lin fails to teach or suggest all of the limitations of Claim 8.

However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Regarding claim 10 under 35 U.S.C §103:
Regarding claim 10, applicant argues:
Sameshima above clearly teaches that reference numbers 20 & 26 are "first & second redistribution layers", respectively. One having ordinary skill in the art understands the difference between a "metal interconnect layer" and a "redistribution layer":
…
Sameshima' s RDL layers 20 & 26 together provide "an extra metal layer on a chip that makes the IO pads of an integrated circuit available in other locations of the chip, for better access to the pads where necessary”. [sic]  RDL layers 20 & 26 do not “connect two or more circuit elements within semiconductor device 100”. [sic]

In addition to the above arguments, applicant quotes the claim, the office action, Sameshima, and Wikipedia.  
However, this argument is identical to that of argument regarding claim 1.  Please refer to the rebuttal of claim 1 arguments above.

Next, applicant argues:
Sameshima, however, does not support Examiner's determination as the plugs within 24 & 26 identified by Examiner, are part of the second redistribution layer 26 and are NOT part of the first redistribution layer 20 identified by Examiner as being equivalent to the interconnect trace[.]

However, this argument is identical to that of argument regarding claim 3.  Please refer to the rebuttal of claim 3 arguments above.


Regarding claims 14, 15, 19, 20, and 21 under 35 U.S.C §103:
Regarding claim 14, applicant argues:
Claim 14 further defines the method of claim 11, further comprising forming at least one passivation layer on the RDL including at least one passivation aperture. Claim 14 further defines the invention of Claim 11 and is allowable for the same reasons set forth above in support of the patentability of Claim 11.

However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Regarding claim 15, applicant argues:
Claim 15 further defines the method of claim 14, wherein the forming of the RDL includes forming a plurality of bump pads exposed by ones of the passivation apertures, and wherein a coupling path is located relative to the plurality of bump pads at a distance from between 0.25 times to 2 times a center-to-center pitch for the plurality of bump pads. Claim 15 further defines the invention of Claim 14 and is allowable for the same reasons set forth above in support of the patentability of Claim 14.

However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Next, applicant argues:
Moreover, Examiner has not considered all of the words of Claim 15, as is required by law. There is no indication that Examiner considered the words in Claim 15, " ... at a distance from between 0.25 times to 2 times a center-to-center pitch for the plurality of bump pads". For this reason alone, the 35 U.S.C. 103 rejection of Claim 15 is improper and must be withdrawn. In addition to the above, Examiner has failed to set forth a prima facie case of obviousness for Claim 15 as the reasons for rejecting Claim 15 do not include the words "... at a distance from between 0.25 times to 2 times a center-to-center pitch for the plurality of bump pads". [sic]

However, the language at issue was rejected under 35 U.S.C 112(b) for being indefinite, precluding examination, as delineated in the non-final rejection.  Thus, applicant’s argument is irrelevant.

Regarding claim 19, applicant argues:
Claim 19 further defines the method of claim 14, wherein the passivation layer fills the interrupting gap. Claim 19 further defines the invention of Claim 14 and is allowable for the same reasons set forth above in support of the patentability of Claim 14.

However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Regarding claim 20, applicant states:
Claim 20 further defines the method of claim 14, wherein the passivation layer is in direct contact with the RDL. Claim 20 further defines the invention of Claim 14 and is allowable for the same reasons set forth above in support of the patentability of Claim 14.

However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Next, applicant argues:
In addition to the above, Examiner provides no motivation to combine Lin with Sameshima in the manner suggested by Examiner. As such, Examiner has failed to set forth a prima facie case of obviousness for rejecting Claim 20.

However, motivation to combine was presented in parent claim 14.  Thus, applicant’s argument is not persuasive.

Regarding claim 21, applicant argues:
Claim 21 further defines the method of claim 14, wherein the forming of the RDL includes forming a plurality of bump pads exposed by ones of the passivation apertures, and wherein a number of the at least one CIS is less than a number of the plurality of bump pads. Claim 21 further defines the invention of Claim 14 and is allowable for the same reasons set forth above in support of the patentability of Claim 14.

However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Regarding claim 9 under 35 U.S.C §103:
Regarding claim 9, applicant argues:
Claim 9 further defines the semiconductor device of claim 1, wherein the plurality of metal plugs comprise tungsten plugs that have a minimum area dimension of 0.25 µm to 10 µm. Claim 9 depends from Claim 1 and is allowable for the same reasons set forth above in support of the patentability of Claim 1. Moreover, Examiner admits that Sameshima fails to teach or suggest "tungsten plugs" (OA dated 07122/2021, p. 12, lines 12-13). Examiner, however, relies upon Chang for this teaching (OA dated 07/22/2021, p. 12, lines 13-14). But even if, arguendo, Chang teaches what is suggested, Chang fails to teach or suggest the previously identified deficiencies of Sameshima as applied to Claim 1. As such, any combination of Sameshima & Chang fails to teach or suggest all of the limitations of Claim 9. Examiner's determination is supposition not supported by fact which is little more than improper hindsight reconstruction which must be withdrawn. Accordingly, for the above reasons, the 35 U.S.C. 103 rejection of Claim 9 is improper and must be withdrawn.

However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Regarding claim 18 under 35 U.S.C §103:
Regarding claim 18, applicant argues:
Claim 18 further defines the method of claim 11, wherein the plurality of metal plugs comprise tungsten plugs that have a minimum area dimension of 0.25 μm to 10 μm. Claim 18 depends from Claim 11 and is allowable for the same reasons set forth above in support of the patentability of Claim 11. Moreover, Examiner admits that Sameshima fails to teach or suggest "tungsten plugs" (OA dated 07/22/2021, p. 13, lines 1-2). Examiner, however, relies upon Chang for this teaching (OA dated 07/22/2021, p. 13, lines 2-3). But even if, arguendo, Chang teaches what is suggested, Chang fails to teach or suggest the previously identified deficiencies of Sameshima as applied to Claim 11. As such, any combination of Sameshima & Chang fails to teach or suggest all of the limitations of Claim 18. Examiner's determination is supposition not supported by fact which is little more than improper hindsight reconstruction which must be withdrawn. Accordingly, for the above reasons, the 35 U.S.C. 103 rejection of Claim 18 is improper and must be withdrawn.

However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Regarding claims 4-6 under 35 U.S.C §103:
Regarding claim 4, applicant states:
Claim 4 further defines the semiconductor device of claim 1, further comprising at least one passivation layer on the RDL including at least one passivation aperture. Claim 4 depends from Claim 1 and is allowable for the same reasons set forth above in support of the patentability of Claim 1.

However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Regarding claim 5, applicant states:
Claim 5, as amended, further defines the semiconductor device of claim 4, wherein the RDL includes a plurality of bump pads exposed by ones of the passivation apertures, wherein the RDL further comprises a ground ring positioned on a periphery of the semiconductor device around the plurality of bump pads, and wherein at least one coupling path is within the ground ring. Claim 5 depends from Claim 4 and is allowable for the same reasons set forth above in support of the patentability of Claim 4.

However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Next, applicant argues:
Moreover, Examiner relies upon Gan as teaching a ground ring (25).  However, there is no further teaching in Gan that there is at least one coupling with within [sic] ground ring (254).

However, Gan teaches a device 248 located within ground ring 254.  Official Notice is taken that a device has a “coupling path” somewhere within it, otherwise the device would not be a device.  Thus, applicant’s argument is not persuasive.

Regarding claim 6, applicant states:
Claim 6 further defines the semiconductor device of claim 5, wherein the ground ring includes at least one of the CIS positioned in a length direction of the ground ring between each of the plurality of bump pads along the periphery of the semiconductor device. Claim 6 depends from Claim 5 and is allowable for the same reasons set forth above in support of the patentability of Claim 5.

However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Next, applicant argues:
While Gan above teaches a continuous metal loop band 214, there is no teaching or suggestion of any CIS structure. Moreover, even if, arguendo, Sameshima did teach a CIS in a RDL, which it does not, Examiner has set forth no motivation or reasons why one having ordinary skill in the art would be motivated to include any such CIS in a RDL and instead place the CIS into a ground ring instead or, or in addition to, an RDL.

However, the motivation to combine is in the rejection of parent claim 5.  Thus, applicant’s argument is not persuasive.

Regarding claims 14-17 under 35 U.S.C §103:
Regarding claim 14, applicant argues:
Claim 14 further defines the method of claim 11, by further comprising forming at least one passivation layer on the RDL including at least one passivation aperture. Claim 14 depends from Claim 11 and is allowable for the same reasons set forth above in support of the patentability of Claim 11.

However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Regarding claim 15, applicant argues:
Moreover, Examiner has not considered the words "and wherein a coupling path is located relative to the plurality of bump pads at a distance from between 0.25 times to 2 times a center-to-center pitch for the plurality of bump pads", as is required by law. For this reason alone, the 35 U.S.C. 103 rejection of Claim 15 is improper and must be withdrawn. In addition, Examiner has failed to set forth a prima facie case of obviousness for all of the limitations of Claim 15.

However, the language at issue was rejected under 35 U.S.C 112(b) for being indefinite, precluding examination, as delineated in the non-final rejection.  Thus, applicant’s argument is irrelevant.

Regarding claim 16, applicant argues:
Claim 16, as amended, further defines the method of claim 14, wherein the forming of the RDL includes forming a plurality of bump pads exposed by ones of the passivation apertures, further comprises forming a ground ring positioned on a periphery of the semiconductor device around the plurality of bump pads, and wherein at least one coupling path is within the ground ring. Claim 16 depends from Claim 14 and is allowable for the same reasons set forth above in support of the patentability of Claim 14.

However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Next, applicant argues:
Moreover, Examiner relies upon Gan as teaching a ground ring (254). However, there is no further teaching in Gan that there is at least one coupling with within ground ring (254). 

However, Gan teaches a device 248 located within ground ring 254.  Official Notice is taken that a device has a “coupling path” somewhere within it, otherwise the device would not be a device.  Thus, applicant’s argument is not persuasive.

Regarding claim 17, applicant argues:
Claim 17 further defines the method of claim 16, wherein the ground ring includes at least one of the CIS positioned in a length direction of the ground ring between each of the plurality of bump pads along the periphery of the semiconductor device. Claim 17 depends from Claim 16 and is allowable for the same reasons set forth above in support of the patentability of Claim 16.

However, applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Next, applicant argues:
While Gan above teaches a continuous metal loop band 214, there is no teaching or suggestion of any CIS structure. Moreover, even if, arguendo, Sameshima did teach a CIS in a RDL, which it does not, Examiner has set forth no motivation or reasons why one having ordinary skill in the art would be motivated to include any such CIS in a RDL and instead place the CIS into a ground ring instead or, or in addition to, an RDL.

However, the motivation to combine is in the rejection of parent claim 15.  Thus, applicant’s argument is not persuasive.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on July 29, 2021 was filed after the mailing date of the non-final rejection on July 22, 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the top dielectric layer" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  For the purposes of examination “the top dielectric layer” will be interpreted as “the dielectric layer.”

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7, 11-13, 22, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sameshima et al. (US 8,389,406; hereinafter “Sameshima”).

Regarding claim 1, Sameshima (Figure 1) teaches a semiconductor device, comprising:
a substrate (10) comprising a semiconductor surface layer including circuitry configured for at least one function (column 1, lines 20-32);
a metal interconnect layer  (18 and 20) over the semiconductor surface layer comprising a metal interconnect layer (20), the metal interconnect layer including an interconnect trace having a first end (left side) and a second end (right side);
a dielectric layer (22) on the metal interconnect layer; 
a redistribution layer (RDL) (24 and 26) on the dielectric layer, and
a corrosion interruption structure (CIS) (gap between left 26 and right 26) including the interconnect trace bridging an interrupting gap in a trace of the RDL.

Regarding claim 2, Sameshima teaches the semiconductor device comprises a wafer chip-scale package (WCSP) (column 1, lines 20-32).

Regarding claim 3, Sameshima teaches the CIS further comprises a plurality of metal plugs (portion of 24 and 26 that are inside dielectric layer 22) through a thickness of the top dielectric layer (22) including at a first metal plug connecting to a first end of the interconnect trace and at least a second metal plug connecting to a second end of the interconnect trace for providing a coupling path across the interrupting gap (Figure 1).

Regarding claim 7, Sameshima teaches the interconnect trace has a length that is longer than a length of the interrupting gap (Figure 1).

Regarding claim 11, Sameshima teaches a method for forming a semiconductor device, comprising:
providing a substrate (10) comprising a semiconductor surface layer including circuitry configured for at least one function (column 1, lines 20-32) including over the semiconductor surface layer and a metal interconnect (18 and 20) having at least a dielectric layer thereon (22), with the metal interconnect layer including an interconnect trace having a first end and a second end (left and right sides);
forming a plurality of metal plugs (metal within 22a) through a thickness of the dielectric layer including at least a first metal plug connecting to the first end of the interconnect trace and at least a second metal plug connecting to the second end of the interconnect trace (Figure 1); and
forming a patterned redistribution layer (RDL) (24 and 26) on the dielectric layer including interrupting gap (gap between left 26 and right 26) in a trace of the RDL over the interconnect trace to complete a corrosion interruption structure (CIS), wherein a first end of the trace of the RDL is connected by the first metal plug on the first end of the interconnect trace to the first end of the interconnect trace (Figure 1), and
wherein a second end of the trace of the RDL is connected by the second metal plug on the second end of the interconnect trace to the second end of the interconnect trace (Figure 1).

Regarding claim 12, Sameshima teaches the metal interconnect layers comprises a top metal interconnect layer (22).

Regarding claim 13, Sameshima teaches the semiconductor device comprises a wafer chip-scale package (WCSP) (column 1, lines 20-32).

Regarding claim 22, Sameshima teaches no portion of the interconnect trace (18 and 20) contacts the semiconductor surface (10; 18 and 20 touch electrode pad 12, not the surface of substrate 10).

Regarding claim 24, Sameshima teaches no portion of the interconnect trace (18 and 20) contacts the semiconductor surface (10; 18 and 20 touch electrode pad 12, not the surface of substrate 10).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sameshima as applied to claim 1 above and further in view of Lin et al. (US 9,899,307; hereinafter “Lin”).
Regarding claim 4, Sameshima teaches the device of claim 1, but does not explicitly teach at least one passivation layer on the RDL including at least one passivation aperture.
However, Lin teaches an analogous device in which an adhesive layer 180 is utilized around the terminals 170 in order to encapsulate the terminals and act as an additional adhesive between (column 4, lines 18-34).  It would have been obvious to one of ordinary skill in the art to utilize such an adhesive layer of Lin adjacent to the post electrode 28 of Sameshima (to which a solder ball is ultimately connected) in order to increase adhesion between substrate 10 the device to which substrate 10 is connected.

Regarding claim 8, Sameshima teaches the device of claim 1, but does not explicitly teach at least one passivation layer on the RDL including at least one passivation aperture, and wherein the passivation layer fills the interrupting gap, and wherein the passivation layer is in direct contact with the RDL.
However, Lin teaches an analogous device in which an adhesive layer 180 is utilized around the terminals 170 in order to encapsulate the terminals and act as an additional adhesive between (column 4, lines 18-34).  It would have been obvious to one of ordinary skill in the art to utilize such an adhesive layer of Lin adjacent to the post electrode 28 of Sameshima (to which a solder ball is ultimately connected) in order to increase adhesion between substrate 10 the device to which substrate 10 is connected.  It is further understood that the connection of Sameshima is typically utilized in multiple, as shown by Lin, in order to provide more than one electrical connection point across an entire wafer.

Claims 10 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Sameshima in view of Lin.
Regarding claim 10, Sameshima teaches a wafer chip scale package (WCSP) (column 1, lines 20-32), comprising: 
a substrate (10) comprising a semiconductor surface layer including silicon (Official Notice is taken that a semiconductor substrate, unless otherwise specified, is typically silicon) configured for at least one function (column 1, lines 20-32);
at least one metal interconnect layer (18 and 20) over the semiconductor surface layer comprising a top metal interconnect layer comprising copper or aluminum (column 7, lines 30-42) including an interconnect trace having a first end and a second end (left and right sides);
a top dielectric layer (22) on the top metal interconnect layer;
a plurality of metal plugs (metal inside 22a) through a thickness of the top dielectric layer including first metal plugs connecting to the first end of the interconnect connect trace and second metal plugs connected to the second end of the interconnect trace;
a redistribution layer (RDL) comprising copper or a copper alloy on the top dielectric layer having an interrupting gap over the interconnect trace (24 and 26);
at least one corrosion interruption structure (CIS) (gap between left 26 and right 26) bridging a gap in a trace of the RDL comprising a first side of the RDL connecting to the first metal plugs on the first end of the interconnect trace, and a second side of the RDL connecting to the second metal plugs on the second end of the interconnect trace; and 
wherein the interconnect trace has a length that is longer than a length of the interrupting gap, which together with the first metal plugs and second metal plugs provide a coupling path across the interrupting gap (Figure 1).
Thus, Sameshima is shown to teach all the limitations of claim 10 with the exception of at least one passivation layer on the RDL including at least one passivation aperture. 
However, Lin teaches an analogous device in which an adhesive layer 180 is utilized around the terminals 170 in order to encapsulate the terminals and act as an additional adhesive between (column 4, lines 18-34).  It would have been obvious to one of ordinary skill in the art to utilize such an adhesive layer of Lin adjacent to the post electrode 28 of Sameshima (to which a solder ball is ultimately connected) in order to increase adhesion between substrate 10 the device to which substrate 10 is connected.

Regarding claim 23, Sameshima teaches no portion of the interconnect trace (18 and 20) contacts the semiconductor surface (10; 18 and 20 touch electrode pad 12, not the surface of substrate 10).

Claims 14, 19, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sameshima as applied to claim 11 above and further in view of Lin.
Regarding claim 14, Sameshima teaches the method of claim 11, but does not explicitly teach forming at least one passivation layer on the RDL including at least one passivation aperture.
However, Lin teaches an analogous device in which an adhesive layer 180 is utilized around the terminals 170 in order to encapsulate the terminals and act as an additional adhesive between (column 4, lines 18-34).  It would have been obvious to one of ordinary skill in the art to utilize such an adhesive layer of Lin adjacent to the post electrode 28 of Sameshima (to which a solder ball is ultimately connected) in order to increase adhesion between substrate 10 the device to which substrate 10 is connected.

Regarding claim 19, Sameshima in view of Lin teaches the passivation layer fills the interrupting gap (Lin 180 would exist adjacent Sameshima 28, thus filling gap between Sameshima 26 left and 26 right).

Regarding claim 20, Sameshima in view of Lin teaches the passivation layer is in direct contact with the RDL (180 170 would exist adjacent Sameshima 28, thus in direct contact with 26).

Regarding claim 21, Sameshima in view of Lin teaches the forming of the RDL includes forming a plurality of bump pads (28 in numerous locations along the wafer chip scale package) exposed by ones of the passivation apertures (Lin: 180; gaps in which 170 exist), and wherein a number of the at least one CIS (one gap) is less than a number of the plurality of bump pads (Lin: 170).

Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sameshima as applied to claim 1 above and further in view of Chang et al. (US 9,773,696; hereinafter “Chang”).
Regarding claim 9, Sameshima the plurality of metal plugs have a minimum area dimension of 0.25 μm to 10 μm (column 11, lines 22-27).  Thus, Sameshima is shown to teach all the limitations of claim 9 with the exception of the metal plugs comprise tungsten plugs. Sameshima discloses the claimed invention except that aluminum or copper are utilized instead of tungsten.  Chang shows that tungsten is an equivalent structure known in the art (column 13, lines 45-55).  Therefore, because these two metals were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute tungsten for aluminum.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to ** 

Claims 18 is rejected under 35 U.S.C. 103 as being unpatentable over Sameshima as applied to claim 11 above and further in view of Chang.
Regarding claim 18, Sameshima the plurality of metal plugs have a minimum area dimension of 0.25 μm to 10 μm (column 11, lines 22-27).  Thus, Sameshima is shown to teach all the limitations of claim 18 with the exception of the metal plugs comprise tungsten plugs. Sameshima discloses the claimed invention except that aluminum or copper are utilized instead of tungsten.  Chang shows that tungsten is an equivalent structure known in the art (column 13, lines 45-55).  Therefore, because these two metals were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute tungsten for aluminum.* diown in the art that ***./nce it was known in the art that ***./at the time f the art to proviche invention was made to **

Claims 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sameshima as applied to claim 1 above and further in view of Gan et al. (US 7,576,426; hereinafter “Gan”).
Regarding claim 4, Sameshima teaches the device of claim 1, but does not explicitly teach at least one passivation layer on the RDL including at least one passivation aperture.
However, Gan teaches an analogous device in which a passivation layer 258 is utilized around the metallizations 265 for bumps 267 in order to provide a hermetic seal for the wafer level package, thus protecting from environmental toxins (column 7, lines 7-13).  It would have been obvious to one of ordinary skill in the art to utilize such a passivation layer of Chang adjacent to the post electrode 28 of Sameshima (to which a solder ball is ultimately connected) in order to attain a hermetic seal of the package.

Regarding claim 5, Sameshima in view of Gan teaches the RDL includes a plurality of bump pads (Gan: 265) exposed by ones of the passivation apertures, wherein the RDL further comprises a ground ring (254) positioned on a periphery of the semiconductor device around the plurality of bump pads, and wherein at least one coupling path is within the ground ring (Official Notice is taken that there exists a coupling path somewhere on device 248 of Gan, which is within ground ring 254: Figure 2G).

Regarding claim 6, Sameshima in view of Gan teaches the ground ring includes at least one of the CIS (214) positioned in a length direction of the ground ring between each of the plurality of bump pads along the periphery of the semiconductor device.

Claims 14-17 are rejected under 35 U.S.C. 103 as being unpatentable over Sameshima as applied to claim 1 above and further in view of Gan et al. (US 7,576,426; hereinafter “Gan”).
Regarding claim 14, Sameshima teaches the method of claim 11, but does not explicitly teach forming at least one passivation layer on the RDL including at least one passivation aperture.
However, Gan teaches an analogous device in which a passivation layer 258 is utilized around the metallizations 265 for bumps 267 in order to provide a hermetic seal for the wafer level package, thus protecting from environmental toxins (column 7, lines 7-13).  It would have been obvious to one of ordinary skill in the art to utilize such a passivation layer of Chang adjacent to the post electrode 28 of Sameshima (to which a solder ball is ultimately connected) in order to attain a hermetic seal of the package.

Regarding claim 15, Sameshima in view of Gan teaches the forming of the RDL includes forming a plurality of bump pads (Sameshima: 28; and Gan: 267) exposed by ones of the passivation apertures, and wherein a coupling path is located relative to the plurality of bump pads at a distance between 0.25 times to 2 times a center-to-center pitch for the plurality of bump pads (Official Notice is taken that there exists a coupling path somewhere on device 248 of Gan, which is within ground ring 254: Figure 2G, which is located at 0.5 of the pitch between bump pads 267 ). 

Regarding claim 16, Sameshima in view of Gan teaches forming the RDL includes forming a plurality of bump pads (Gan: 265) exposed by ones of the passivation apertures, further comprises forming a ground ring (254) positioned on a periphery of the semiconductor device around the plurality of bump pads, wherein at least one coupling path is within the ground ring (Official Notice is taken that there exists a coupling path somewhere on device 248 of Gan, which is within ground ring 254: Figure 2G).

Regarding claim 17, Sameshima in view of Gan teaches the ground ring includes at least one of the CIS (214) positioned in a length direction of the ground ring between each of the plurality of bump pads along the periphery of the semiconductor device.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA C VIEIRA whose telephone number is (571)270-5026. The examiner can normally be reached M,F: 5:30-9:30 AM; T,R 5:30-7:30 and 12:00 - 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Y Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANA C VIEIRA/Examiner, Art Unit 2817                                                                                                                                                                                                        /PHAT X CAO/Primary Examiner, Art Unit 2817